In a special proceeding pursuant to article 77 of the Mental Hygiene Law for the appointment of a conservator of the property of Fannie Burack, the conservatee and two of her distributees appeal, as limited by their brief, from so much of a judgment of the Supreihe Court, Westchester County, dated May 2, 1980, as, after a hearing, appointed Nicholas Colabella as conservator. Judgment affirmed insofar as appealed from, without costs or disbursements. Considering the factual circumstances as they were disclosed by the testimony of the parties, Special Term properly exercised its discretion in appointing a disinterested party as conservator (cf. Matter of Lyon, 52 AD2d 847, affd 41 NY2d 1056 on mem of App Div). Mollen, P.J., Hopkins, Titone and Weinstein, JJ., concur.